NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

STERLING DEVELOPMENT &                     )
CONSTRUCTION CORPORATION,                  )
                                           )
               Petitioner,                 )
                                           )
v.                                         )        Case No. 2D20-755
                                           )
LAKE JOVITA HOMEOWNER'S                    )
ASSOCIATION, INC.; RONNIE L.               )
DEESE; THOMAS J. WIELAND,                  )
RAVISHANKAR RAO, as co-trustee             )
of the Rao/Sastry Revocable Trust,         )
dated June 5, 2017; and VATSALA            )
SASTRY, as co-trustee of the               )
Rao/Sastry Revocable Trust dated           )
June 5, 2017,                              )
                                           )
               Respondents.                )
                                           )

Opinion filed September 25, 2020.

Petition for Writ of Certiorari to the
Circuit Court for Pasco County;
Gregory G. Groger, Judge.

Jared J. McCabe of The McCabe Law
Firm, Tampa, for Petitioner.

Matthew D. Jones, Mark N. Miller, and
Kristie Hatcher-Bolin of GrayRobinson,
P.A., Lakeland, for Respondents.

PER CURIAM.

               Denied in part; dismissed in part.

NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.